DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
 
The following title is suggested: “SEMICONDUCTOR DEVICE INCLUDING AN IGBT AND A DIODE TO PROTECT FROM SURGE VOLTAGES.”

Response to Arguments

Applicants’ arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections

Re Claim 1: Claim 1 is objected to because of the following informalities:  the term “depletion” lacks a proper antecedent. Note, the phrase “depletion layer” is used throughout the specification. Appropriate correction is required.

Claim Rejections - 35 USC § 112


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Re Claim 1: Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the metes and bounds of the phrase “...unreachable by depletion…” cannot be ascertained from either the claims or specification. What is exactly meant by “…unreachable by depletion...”?  For example, was the phrase intended to describe wherein a depletion layer or field, or region extends from near a pn-junction towards but doesn’t physically overlap the stopper electrode? How would one of ordinary skill quantify the degree of unreachability as intended by the Applicant/invention?  For example, one sense of the word “unreachable” includes the concept of impossibility; however, in contradiction to the meaning of the word, the stopper electrode will always be reachable by the infinite field of a pn-junction. Moreover, there is no description of a mechanism that could render the “stopper electrode” unreachable. Is there a voltage range that ensures that the stopper electrode will be unreachable by an expanding depletion layer because, as previously stated, an electric field extends to infinity so the stopper electrode will be impacted by the pn-junction regardless of field intensity? Is non-overlap a reasonable correspondence to “unreachable?”  For example, though the disclosure spells out unreachable, in the event of a surge voltage, should there be a measurable gap between the stopper electrode and the depletion layer? How much gap? 

For the purposes of examination, the limitation “the third semiconductor region being so formed that the stopper electrode is unreachable by depletion extending from between the third semiconductor 

Re: Claims 2, 6, 8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by virtue of each claim’s respective dependency on independent base claim 1.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Applicants’ Admission of Prior Art, (=”conventional igniter””, e.g., see Specification pages 10-16; FIG. 9) (“AAPA”) in view of US Patent Publication 2002/0088991 A1 (“Hisamoto”).

Re Claim 1:  AAPA discloses a semiconductor device comprising (=”conventional igniter”, FIG. 9): 
a semiconductor element including: 
a first semiconductor layer 123/122 of a first conductivity type (n); 
a first semiconductor region 124 of a second conductivity type (p) selectively provided in a surface layer of the first semiconductor layer 123/122; 
a second semiconductor region 125 of the first conductivity type (n) selectively provided in the first semiconductor region 124; 
126 of the second conductivity type (p+) selectively provided in the first semiconductor region 124, the third semiconductor region 126 having an impurity concentration higher (p+) than that of the first semiconductor region 124 (FIG. 9); 
a gate insulating film 111 in contact with a region of the first semiconductor region 124 between the first semiconductor layer 123/122 and the second semiconductor region 125; 
a gate electrode 127 facing the first semiconductor region 124 across the gate insulating film 111; 
a second semiconductor layer 121 of the second conductivity type (p+) provided on a first surface of the first semiconductor layer 123/122 opposite a second surface of the first semiconductor layer 123/122 in which the first semiconductor region 124 is provided; 
a first electrode 131 in contact with the second semiconductor region 125 and the third semiconductor region 126; and 
a second electrode 132 in contact with the second semiconductor layer 121 of the second conductivity type (p+); 
an oxide film 101 provided on the second surface of the first semiconductor layer 123/122; and 
a diode 160 provided on a surface of the oxide film 101, the diode 160 having 
a first end electrically connected to the gate electrode 127 and 
a second end electrically connected (via element 136) to the second electrode 132, 
the diode 160 including a plurality of pn-junctions, which are formed by a plurality of first polysilicon layers of the first conductivity type (n) and a plurality of second polysilicon layers of the second AMENDMENT15/692,582-2-Atty. Dkt: ASA-207conductivity type (p) that are arranged alternately, wherein 
the third semiconductor region 126 extends contiguously in the first semiconductor region 124, from directly under the gate electrode 127 in a vertical direction that is perpendicular to the second surface of the first semiconductor layer 123/122 (FIG. 9), the third semiconductor region 126 being positioned opposite the gate electrode 127 across the gate insulating film 111 in the vertical direction (FIG. 9),
                          wherein the semiconductor element 111 is provided in an active region, 
the diode 160 is provided in a termination region a periphery of the active region 111,
the semiconductor device further includes a stopper electrode 136 (FIG. 9),

[AltContent: textbox (Termination Region)][AltContent: textbox (Active Region)][AltContent: connector]
    PNG
    media_image1.png
    496
    674
    media_image1.png
    Greyscale



AAPA is silent regarding the claimed limitation of a termination region surrounding a periphery of the active region,
the termination region is arranged in a layout in which a portion having the diode provided therein protrudes toward the active region, and
the semiconductor device further includes a stopper electrode that surrounds the termination region


Hisamoto discloses a termination region R2/R3 surrounding a periphery of an active region (=”UCP (R1)”, [0060]; FIGS. 1-2), wherein
said termination region R2/R3 is arranged in a layout in which a portion having a diode 11 provided therein protrudes UCPC (R2) (FIG. 4) toward the active region UCP (R1), and 
the semiconductor device further includes a stopper electrode 6A that surrounds the termination region R2/R3 (FIG. 1).



    PNG
    media_image2.png
    369
    522
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    260
    447
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    230
    403
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    210
    372
    media_image5.png
    Greyscale



It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of AAPA and Hisamoto in order to (e.g., improvement in current-voltage characteristic of the Zener diode through an increase in PN junction width (abstract))) has been recognized to be motivation to combine MPEP § 2144.07.  

AAPA is silent regarding the claimed limitation wherein: 
the third semiconductor region being positioned opposite the diode across the oxide film, 
the third semiconductor region overlaps a portion of the diode in the vertical direction, the overlapped portion including at least one but fewer than all of the pn-junctions in the diode.

 Hisamoto further illustrates wherein 
the third semiconductor region 20  being positioned and opposite a diode 11 across an oxide film 7, 
the third semiconductor region 20 overlaps a portion of a diode 11 in a vertical direction, the overlapped portion including at least one but fewer than all of the pn-junctions in said diode 11 (FIG. 12).



    PNG
    media_image6.png
    292
    552
    media_image6.png
    Greyscale




 It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of AAPA and Hisamoto by extending/modifying AAPA’s third semiconductor region 126a in order to create an embodiment that includes wherein: 
the third semiconductor region being positioned opposite the diode across the oxide film, 
the third semiconductor region overlaps a portion of the diode in the vertical direction, 
the overlapped portion including at least one but fewer than all of the pn-junctions in the diode in AAPA in a manner as seen in Hisamoto because one of ordinary skill in the art would know that modifying semiconductor regions is one way of ensuring an improvement in current-voltage characteristic of the Zener diode through an increase in PN junction width (abstract).

AAPA is silent regarding the claimed limitation wherein the third semiconductor region being so formed that the stopper electrode is unreachable by depletion extending from between the third semiconductor region and the first semiconductor layer. 

20 being so formed that said stopper electrode 6A is unreachable by depletion extending from between said third semiconductor region 20 and a first semiconductor layer 8 (FIG. 12).

    PNG
    media_image6.png
    292
    552
    media_image6.png
    Greyscale


It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of AAPA and Hisamoto in order to create an embodiment wherein the third semiconductor region being so formed that the stopper electrode is unreachable by depletion extending from between the third semiconductor region and the first semiconductor layer in AAPA in a manner as illustrated in Hisamoto because one of ordinary skill in the art at the time the invention was made would have been motivated to look to alternative suitable methods of implementing an embodiment wherein the third semiconductor region being so formed that the stopper electrode is unreachable by depletion extending from between the third semiconductor region and the first semiconductor layer in AAPA and art recognized suitability for an intended purpose (e.g., improvement in current-voltage characteristic of the Zener diode through an increase in PN junction width (abstract))) has been recognized to be motivation to combine MPEP § 2144.07.  

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Hisamoto as applied to claim 1 above and further in view of US Patent Publication 2009/0039432 A1 (“Nishimura”).

Re Claim 2:  AAPA in view of Hisamoto disclose claim 1 in the manner as described above.

AAPA is silent regarding the claimed limitation wherein one third or more of the plurality of pn-junctions in the diode on a side including the first end faces is positioned opposite the third semiconductor region across the oxide film in a depth direction. 

Nishimura discloses an embodiment wherein one third or more of the plurality of pn-junctions 12 in a diode 10 on a side including the first end faces is positioned opposite the third semiconductor region 2 across an oxide film 20 in a depth direction (FIG. 2). 


    PNG
    media_image7.png
    261
    660
    media_image7.png
    Greyscale

It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to modify AAPA’s third semiconductor region 126a in order to create an embodiment that includes wherein one third or more of the plurality of pn-junctions in the diode on a side including the first end faces is positioned opposite the third semiconductor region across the oxide film in a depth direction in AAPA as seen in Nishimura whereas the motivation is to increase the electrostatic discharge capability (ESD capability) and suppress increase of the on-resistance (page 2, [0020]). 


Re Claim 8:  AAPA in view of Hisamoto disclose claim 1 in the manner as described above.

AAPA is silent regarding the claimed limitation wherein the third semiconductor region extends horizontally to the entire portion of the termination region protruding toward the active region.

Nishimura discloses an embodiment wherein a semiconductor region 2 (=”third semiconductor region”) extends horizontally to an entire portion of a termination region protruding toward the active region.
[AltContent: textbox (Active region)][AltContent: arrow][AltContent: textbox (Terminating region)][AltContent: textbox ()][AltContent: arrow]
    PNG
    media_image7.png
    261
    660
    media_image7.png
    Greyscale



126a in order to create an embodiment that includes wherein the third semiconductor region extends horizontally to the entire portion of the termination region protruding toward the active region in AAPA according to the embodiments of Nishimura whereas the motivation is to increase the electrostatic discharge capability (ESD capability) and suppress increase of the on-resistance (page 2, [0020]). 
 
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Hisamoto as applied to claim 1 above and further in view of US Patent 7560355 (“Kao”).

Re Claim 3:  AAPA in view of Hisamoto disclose claim 1 in the manner as described above.

AAPA is silent regarding the claimed limitation wherein a thickness of the second semiconductor layer is 100 µm or more. 

Kao discloses embodiment ranges wherein a semiconductor layer 208 is 100 µm or more (FIG. 3, col 3, lines 60-63). 

    PNG
    media_image8.png
    282
    610
    media_image8.png
    Greyscale


(mitigating breakdown voltages) has been recognized to be motivation to combine MPEP § 2144.07.  Furthermore, the motivation to combine includes the rationale of improvement wherein one of ordinary skill in the art would modify AAPA based on the invention of Kao in order to improve the forward voltage drop by using a less expensive diffusion process to create doped layers MPEP § 2141 (I.). 

                Given the teaching of the references, it would have been obvious to determine the optimum thickness, temperature as well as condition of delivery of the layers involved.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
                
                Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Re Claim 4: AAPA in view of Hisamoto disclose claim 1 in the manner as described above. 



Kao discloses the claimed limitation wherein a thickness of a semiconductor layer 1 is 100 µm or more (FIG. 2).


    PNG
    media_image9.png
    346
    529
    media_image9.png
    Greyscale


It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of AAPA and Kao to create an embodiment wherein a thickness of the first semiconductor layer is 100 µm or more in AAPA according to the teachings of Kao because one of ordinary skill in the art at the time the invention was made would have been motivated to look to alternative suitable methods of implementing an embodiment wherein a thickness of the first semiconductor layer is 100 µm or more in AAPA and art recognized suitability for an intended purpose (mitigating breakdown voltages) has been recognized to be motivation to combine MPEP § 2144.07.  Furthermore, the motivation to combine includes the rationale of improvement wherein one of ordinary skill in the art would modify AAPA based on the invention of Kao in order to improve the MPEP § 2141 (I.). 
                Given the teaching of the references, it would have been obvious to determine the optimum thickness, temperature as well as condition of delivery of the layers involved.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).         
                Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Re Claim 5:  AAPA in view of Hisamoto  disclose claim 1 in the manner as described above.

AAPA further discloses the claimed limitation wherein the second semiconductor layer 121 is a layer provided in a surface layer of a semiconductor substrate 120 of the first conductivity type (n), 
the first semiconductor layer 123/122 is a drift region of the first conductivity type (n) and 
the first semiconductor layer 123/122 is a portion of the semiconductor substrate 120 excluding the second semiconductor layer 121 (FIG. 9). 



    PNG
    media_image10.png
    472
    596
    media_image10.png
    Greyscale


AAPA is silent regarding the claimed limitation wherein the second semiconductor layer is a diffusion layer.

Kao teaches an embodiment wherein a substrate 200 includes a low resistivity region (Region II) 208 (=”diffusion layer”) on the backside of the substrate 200 (FIG. 3, col 3, lines 49-65).


    PNG
    media_image8.png
    282
    610
    media_image8.png
    Greyscale


(mitigating breakdown voltages) has been recognized to be motivation to combine MPEP § 2144.07.  Furthermore, the motivation to combine includes the rationale of improvement wherein one of ordinary skill in the art would modify AAPA based on the invention of Kao in order to improve the forward voltage drop by using a less expensive diffusion process to create doped layers  MPEP § 2141 (I.).   

Re Claim 6:  AAPA in view of Hisamoto in view Kao disclose claim 5 in the manner as described above.

AAPA is silent regarding the claimed limitation wherein a thickness of the semiconductor substrate is 200 µm or more. 

Kao includes semiconductor substrate 200 thicknesses of 200 µm or more (FIG. 3, col 3, lines 62-64). 

    PNG
    media_image8.png
    282
    610
    media_image8.png
    Greyscale


It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of AAPA and Kao to create an embodiment (mitigating breakdown voltages) has been recognized to be motivation to combine MPEP § 2144.07.  Furthermore, the motivation to combine includes the rationale of improvement wherein one of ordinary skill in the art would modify AAPA based on the invention of Kao in order to improve the forward voltage drop by using a less expensive diffusion process to create doped layers MPEP § 2141 (I.).  

                Given the teaching of the references, it would have been obvious to determine the optimum thickness, temperature as well as condition of delivery of the layers involved.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
                
                Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Hisamotoas applied to claim 1 above and further in view of US Patent 5536958 (“Mills”).

Re Claim 10: AAPA in view of Hisamoto disclose the semiconductor device of claim 1 as described above.

AAPA is silent regarding the claimed limitation wherein a dose amount of an impurity for forming the third semiconductor region is 5x1014cm2 or more.

Mills teaches an embodiment within the claimed range wherein “…P-type pinch-off structures 42 of a second conductivity are created during the formation of the source and drain regions or collector and emitter regions using selective implanting. In this embodiment, the P-type dopant used is a boron source at a dose of approximately 5x1014 to 1x1016 atoms/cm2” (FIG. 5, col 5, lines 22-24).


    PNG
    media_image11.png
    360
    637
    media_image11.png
    Greyscale


It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of AAPA and Mills to create an embodiment wherein a dose amount of an impurity for forming the third semiconductor region is 5x1014cm2 or more in AAPA according to the teachings of Mills because one of ordinary skill in the art at the time the invention was made would have been motivated to look to alternative suitable methods of implementing an embodiment wherein a dose amount of an impurity for forming the third semiconductor region is 14cm2 or more in AAPA and art recognized suitability for an intended purpose (adjusting dosage to improve high voltage protection) has been recognized to be motivation to combine MPEP § 2144.07.  

         Given the teaching of the references, it would have been obvious to determine the optimum thickness, temperature as well as condition of delivery of the layers involved.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
                
                Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles N Ausar-El whose telephone number is (571)272-0501.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Charles N. Ausar-El/
Examiner
Art Unit 2819
2/11/2021



/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819